The taxpayer appeals from the determination of a deficiency of $6.36 in income tax for 1923. The deficiency arises from the disal-lowance by the Commissioner of certain deductions claimed by the taxpayer for taxes paid and contributions made.
FINDINGS OF FACT.
The taxpayer on her income-tax return claimed the following deductions, which were disallowed by the Commissioner:
Other churches-$31. 00
Daughters American Revolution_ 12. 75
Passage tax and reservations___: 168.16
There was no evidence introduced to show that the Daughters of the American Revolution is within one of the classes of organizations contributions to which may be deducted under the Revenue Act of 1921.
The item described above as “passage tax and reservations, $168.16,” was the amount paid for transportation from Baltimore to Bermuda. This amount included tax of $5 paid on a steamship ticket costing $150.
DECISION.
Taxpayer is allowed deduction of $5 for tax paid on passage ticket; otherwise, the determination of the Commissioner is approved. The tax will be computed on the basis of the foregoing findings of fact. Final determination will be settled on 1 days’ notice, in accordance with Rule 50.
Arundell not participating.